OFFICE     OF THE   ATTORNEY   GENERAL   OF TEXAS
                             AUSTlN




Honorable Thoraaa L, Blanton, fr.
llouaty Attorney
shaokoliord oounty
Albany, ~T4ms

D4ar Slrt




            ml r,repusst zo                    the queetlons
                                              y.this depart-




                                    malt .and vhoue
                                     In eloohol in
                                     onoerned, but




     118the @ale+ ct bCar that, doea not oontala al-
     oohol in exa6ss oi MIr prr Csnt is OOnCerned.
Honorable Thomae L. Blanton, Jr., peg6 2



         *A looal option election was hsld ou
    Seturday, October 29, in 6aOh Of th6s6 py6-
    cincte whiah govarn ths present status.

          “Justloe Pr6ciuat RO. 2 Of Shackeliord
    County comprise6 a very small portion of the
    County in the xwrth6rn part with only ma4
    fifty Or SiXty VOt66. Th6+0 i4 n0 h6td.04
    of Peaos provided for in this just104 pr4-
    Cinot, and 80 far ae I know th6r6 has not
    bs~sn in the last thirty or rorty yeara; Re-
    06atlp the Commisaionsrs Court of Shaokel-
    ford Cotmty ha8 ahauged Commlsalon4rs Pr4-
    ciaot No. 2, which until said oh4ugo oom-
    prum;dN~h42i3(UD6t4rritOrP as 8UatiOe Pr4-
             . .

         eIu order to~kmw how tD advise the Corn-.
    mlssioaers Court, I would appraoiate it if
    you would give m4 your opiuion upon ths fol-
    low-   questlone, to-wit:

          e(1) In th4~4vmt of a re-distriatlng
    of Justloe~Preoino$s Noa. 1 and .2.by th6 Com-
    missioners Coart, ao that Justi44~.Prsclnot
    NO; 1 6hall~inO1Uds all Of JtWt~04 h6OiIlOt
    No. 2, would's local option 4164tiOn held in
    -6 LLBW J~6tio6 Preolnot NO. 1 arter October,
    29, 1939, gorera the looal option statuss..or
    what has heretofore- been Justlae Preciuat No.
    2;   or
          “(2)    would itbe nbceasary to hold a
    86parat6 election tn the territory how aom-
    priel      JUstios Prroinot NO. 2 lu Order t0
    6stablT 6h the statub or that partloular mal-
    its-
         "I submit this request ror an opinion
    becauss or the rsasoning or ths supreme Uourt
    in the 0884 Or~Houahlns v8. Plaluos, 110 SW
    (Ed] 549, in ivhl4h aase th6 Court says, on
    EM86 555: 'Of oouys6~, any 6U0h ar6a has the
    right to become w4t by SO votiug at an elea-
    tlon 16gall~'ordsred and' h4ld for that pur-
    pass under piesant .looal optionsstatutes. Iu
Honorable Thomas L. Blanton, Jr., p6gs 3



      ~tihitt
            oOM6OtiOn, how6v4r, w4 again aOt6 that
       such olaotlon must be held in thr sama araa
      that originally  voted dry.*

           “9&e Sedation, of omrse, Is differ4at
     h th4 pr6e6nt 04s6, as Pr4olnot EJo~.2 is.aoz
     ,kt..and I am not alear whather th4 rul4 lad
     dowt'wlth r4r6rtutcM.to Houston H41ghts rmld
     awly ii Justios Pxctoiaat No.. 2 wers~placad
     fn   ~UEtb4   ~Iwfnot No. 1 aad tha new Sustica
     PrQOinat NO. 1 should vote dry.

            “(3) sir it it.5  00~ opinion that a lood
     optfoa 414ation In the n4w Just104 Prsclaot~
     po0. 1, oomprislag what Is aow Justios Preofaot
     No. 1 and No. 2 should.bs h4ld, whqt would b4
     the b6tre8     to b6 sUbmitted to th4 voters.   pa-
     d4rtmJ oonetxuotloa or 8aotion i,o or Artial4
     666 of'ths Pea41 Cbde lSsu46i d, 4 and i ehould
     be used lt,the elbation for what .is now JUS-
     tiO4 Prsoinot Noo. 2 would have to be held
     within the oonrlnee or ths old prso,$.nOt. Ua-
     d6rth4 d4olsioa of Houohlns vs. Plalaos, and
     if th4   fbotion    should hs h6ld in +t     now
     oomprisas Preainot.Bo. 1 lasues aUmber% 'g and
     h ahoUldb4 used. ~~1r44llz4 that ths snaw6r
     to queetioa No. 3.will depend to,& great ex-
     tent upon your answer to on4 and two, but I
     would appreolats your advi6iag as 9~11~ a0
     possible on the questloas involved."

           In 1935, tit1016 16, Section 20 of the TaXa.
c0~titution.m0     a8td.n em3ntbd   to aUthOti.26 the sale or
all liquora withln the Skrta of Texas in such counties
or 4r66s"ae should by loaal option. legalize th6 SEU64.
Pursuant to this amandm4nt, ths l&h L4giSlRtUr4 R6864d
what 1s oo~alV~kuowa      asths    vTerai Liquor~0ontro,l Aot;"
&tfol4 1 of thfs Aot, Vsrnon'e Aaaotatad P6=1%od6,
&tiole 666-1,    et seq., proyidbe.~rOr thr64 methods Of
legalization or the ybrlous types of liquors, aad lih4-
w&s4 thr44 degrees of prohibition.       Ths first iS th4
leg&j.mtiOn    of the salt of vinoue    and~malt liquor6 that
do not..oontaln any aloohol~in sxoasa Or four Per Oent. by
v%ight; th4 84001~3, ror th4 l4gallzatloa'or tha ssl4 or
ybous and'malt liquors that do-tit       oontain alaohol fn
4xc4~~  a]c+,$.per oeat;.by volume;' aad third, for th4 legal-
ization Or the Salk Of,‘al      l&qUOrSC Th6 6x6ot ooav4rs6
or thee4 thr44 m&hods     or lagalization Of the,sele of th4
Honorebls Thorns t. Blantan, Jr.. p4g54 4



rarioea types 0r liquor.6 fir4 the thr44 degrsra or pro-
hibition.

             Th4 %x48   Liquor Control Aot is in two actIn
diYiai.olla. Th4 flret division    has b66a brat ht down
ia lT4r?&on’4 Aanotet6d P4Ml C4d4 es &t%416 t66 -1, 4t
                   TJI~ seoond dS~%al4n is known as Art1014
g$Ii, tzzi         or th4 P4Ml Cad4. Thea4 two divisiona
are known and*&rrred       to aa Article 1 and Artlola 2 or
the T4raa Liquor Garrtrol Aet. Artiolr 1 sxprara~y     r4-
r4ra to ~lntoxi44tlug llqmra,* aad Artiola 2, to welt
llqgoraw      or abmr.m
            Artiols 666-3e, Vernoa’a Penal Coda, d4fiasa
th4   word4 Ql4oholio bav4r4g4" as tollowat

            *~,hl4oholio B4ver4ge' 'shall I44n alco-
       hol aad my b4varsgs csmuiafniag ~0x4 than
       one-halr or on4 psr or& or aloohol b~.roloro
       rbioh ia.eapabl4 of as4 for b4y4rag4 pprpoa4a,
       either elom or when diluted.
               r* * *

            *%iqUar* aball mean any al40314lio bey-
       wag4   4ontdaing alochol, In 4x948s or tour
       (4) p4r 46tttdtEby WC&~&~,wtl686 Otharufs4
       indfoatad.* * *



            wqWin6 and rinous liquor1 aball aeho
       the prodpot obtaln4d from tha alooholio
       f4rn4ntetion o? &I44 Or 606nd rip4 gr4p4ar
       frtiits, end berries.

            *Any daflnition oontaimd herainA~~all
       apply to th4 aema umd in any form.
       1935, i&h L6&, 2nd C. S., p. 1795, oh.
       467, Art. 1, par. f-a; Aota 1937, 45th Lug.,
       p. 1053, ah. 448, par. 2.”

           ~tiol~ 666-40 ~84ta out la detell the 84Y4mil
bu&,a    by *ioh lw+ti option clleotiona WV ba bald Mmr4
yariotta types et ligu~r may b4 voted O$ a4    first thm*
ballots to lealfsi ind th4 864011d t&44 to PmhLbgt tha
aalo of liqao~, as rollar*t
Bonorablq Thomas L. Bleaton. fr.,.page 5



           'The &N&38iOnOr’B’   Court tlpm it8
     Om  8iOtioU may, or upon petiti&mi 8s herein
    provfded   8w1,    ar pmvidod   in 8eotlon 32,
    Arti      1, order 10081 Opthl    818otioIk3 iOr
    the purpose CC d8tarmining whether alooholle
    be~eragea Of the nrioue types and elehholic
    aontent8 hsrdn provl4sd     8ha11 be lw,ellzed
    OT pmhiblteb.

          "In areas where 6ny t;lP8 or OlLl88ifiQal-
    tlon of aloohollo brreragss     is prohibited en4
    the i88u8 or i84tm8    sabaitt8d pertain ta leg-
    alization or ths sale of One or 9ore suoh pro-
    hibited tm68 Or Ola88ipitltltiQll8,    One Or spOr8
    at th8 fOl1OUi~   iqtSU88 Sh8ll   be submitted:

         *(a).  Vor  legalizing  the sale of
    bo8r that doe8 not acatain alcohol in ex-
    be88 Of fOIW (4$) &ml? OentUm by Weight’
    arid   ‘iigaiIi8t       l4gtif8%Ug       tha 8al8     Of beer
     that dabs not co?ltain               aleohol   in    exaes8 of
     four (49            peroentwn by weight.'

            WI       l     'ror 18@1litiag th8 eals of malt
     8ti   vtltOU8        bsorrrag48     that   40 llot   OOXhRin   al-
    aowl in 5x0888 or rourtcsn (3.4%)peroenttm
    by ~0lUm8 ’ M4 ‘8g8ill8t    lq@hiqg      the Be18 Of
    ~arjllt:.an&v~o~i,  b4~SEigCS’   that 40 I-lotoantain
    alaohol~in axorsr.~of    r0uma-h    C.l4%)pcrcentum
    by ~1~8.'

          "(Cl. 'For 1@g81iXing  the 8dle Of d.1
     alcoholio bewsragtm* an4 *@alnat l*wvdl~lng
     ths   ealc      of    all   a&ooboiolib bevarnge8.’

          "In areas uhars the sale ot all alcohollo
     bev6rSg83 has been legaliard one Or mOr5 Of
     the follO%ting i88Ue8 shall be 8Ubiuitt84 tn
     any prohibitory election:

          "(41. *Par prohibiting t&s sale O?
     all beverages that aontaln aloohol In 6x-
     aea8 cf Sous           ( &$) peraentm    by Might        +*
     and *Against           prohibiting    the sale of        all
     beverage8 that'aontafn siOOh0l In 8XQB88
     or four (4%) pstoantua by weight. '
                                                        321



Ecm@rable !EJum48 L. Blentan, Jr..   page 6


           “(al. *For prohibiting tha sale of all
     alooholle bererages that contain alcohol In
     exaeas of fourtcian (Us) permntum by volume'
     an4 *&almt    pmhlbltlng the sale OS all al-
     crohollo bcoerag48 that fmntaln aleOh    in
     4XO488~.0f fcnn?teM 114%) pgsroenfiumby volume.

          "(f).  *Rx prohibiting  the aals of all
     alcohol18 betsmge8* an4 vAgainat prohibltlng
     the 8alr of all aloOhbl~o ~bovsraga8.*

            “&s areas where the sale  of beraragea
     oontaining    dlOOhO1 not in eXCe88 Of fourtesn
     (I&)  pereentum by volume ha8 beon lsgallzs4,
     and tb386 Of high8F 8lOoholio    oonteat are
     prohibited, one or aon of tha iollorring
     iaeus8 Bball be 8ubmltta4    in cay prohibitory
     election:

           "(4x). ‘For prohibitlag the aale of al-
     ooholla beverage8 that 8ontain aleohol in
     exoasa of four (4%) parmuhtxm by might’   an4
     *Agaln& prohlbitlng the ealo ai alaohollo
     barer8g48 that oant8ln aleehol in 810888 of
     fonr (4%) psramttum by weight.*

          “(h).   *For prohlbltl~  the sale Of all
     alaoholla bewrage8*   an4 'Again8t prohibiting
     the sale of all aloohollo bwamgss.*

          *In arms  where th8 sala ot bear contain-
     ing aloohol not ucedlng    four (f,#)paraentum
     by wight'has  been l~aliead an4 SLl. other al-
     ooholio b87erage8 ari‘prohlblts4, the follow-
     l&g iasu~ ab~1.l bs euWtted.in   any prohibitory
     alootion:

           "(1).   'Bar pr&lbiti.ng the aals of beer
     containing alaohol not sxcee4lxig f-r   (4545)
     peraentun by weight* an4 *Against prohibiting
     the eale 0r bear containing aloohol not 7.:
     sxcaadiog  four (4%) pereentum by welght.v
           Whare mora than one i88u8 Is submitted
     aii a sin&lo ballot no ballot 8-1    be OOiante4
     UZtl488 th8 toter Shall tOta UpOli saoh Of the
                                                                    322



~Imr4bl8~%%OBI44    L. Blauton, Jr., ~8       7



      %88uas appearing on my woh ballot; 6~14 aaah
      8uoh ballot ehall have printed thereon t3.m
      WOr48 *This ballot will not be counted unleee
      the vdter ehall vote upon e8Ch of the Issue8
      appearing hare&n.* AOt8 1935, 44th La%.,
      an4 c. s., p. 1795, oh. 467, Art. 1, par. 40;
      Act5 1937, 45th Leg., p. 1053, ah. 4&d, par.
      30a; ACt8 1937, &5th Leg., let C. 8. , s. B.
      #20, par. 8.

             Suction &O of the Liquor Control Aot pre-
8Orib48   one lox¶n Of ballot to be USa4 in a 80-callad
dry trrritory      wbsre an dleCtiOn     18 osllad for the pnr-
33080 Of l~aliZiT@        the 8al5 Or 811 8l~OhOliO bavSr8g88,
and another form to b8 ~8a4 In a w8t t8rritoxy          where
M   SlaOtiOn    18 Cdl44     iOr the pW~84     Of sinking the
88l8 Of all alcoholio bevarag88 legal. ?8flur8 to 1~38
th8 iO= Of ballot ~escribad br th8 8tatUt48            fOT 8&l
818atl0n In a wet territory conatl&u6a8 a rlolatlon
Of tha EUIU4atoSy prOVi8ion8 Of the 8tfAtUtS eU4 Tsnd6T8
th8 llaotion mid, when seasonably attaoked 1n.a proper
alaotloa contest.        (Saa the ca8a of Moyer, at al v.
b.l18~,   at al, 93 SW (24) 502, arrow di8ml88ed.)          Wldlr
t&8,19)5    amaU4mant omitte4 amml88fona.r praolnot8 a8
8T588 la ahioh 10081 OptiOI’i daUtiOn8 ini@& 15gally
be hald an4 preberved a8 4ry ama            only the countlao,
ja8tlee pr4clnot8, oitias or tow88 whlob ha4 thereSo-
iOT8 been dry area8, a oommissioner8' preoinot whiah
had i4antioally the aam           area au4 the 8ame vot8rs a8
the justlao preainct, au4 which votsd'dry In 1918. wa8
ha14 Co r8main dry after tha adoption of the 1935
8mm4ment 80 a8 to nuder valid the u8e of the b8llot
pre80ribe4 by saotion 40 of the Liquor control f&t,
(Parnon's Penal Code, Artlola 666-40,) to be 1x884 In
alaetloma and dry areas. (645 .tha ?a86 of Tallay v.
Ban8On. 96 S.W.       (24) ~-9A.)

          If jaetlce praolnotrs No8. 1 and 2 have b8an
combine4 or ooasolidatad by aot8 OS the ooatml88loner8*
axrt,thati 8Uoh new @tiCa   preoinot 18 knOwn a8 hs-
tioe Preolnot No. 1. Before ooa&ir.&ng 8U0,h juatiaa
pr4ainot8, Justice Preoiuot No. 1 wa8 w4t in 40 rar a8
the sala of beer that 4ld not contain alaohol In 4ECea8
0r iour par cent an4 malt an4 ~IxioUs bsteragsa that 40
not OOXttdn 8lCohol in (a;0488Of fOUrteM per BlOt, but
wa8 dry ia 80 Sar as hard liquor8 w4r4 comerned.     Juat-
~onarablr Thaarae 2. Blat&on. Jr., pago 8



iae Fraolnet Ho. 2 wan *at In so rar a8 all lntoxleat-
bg 1iqUQrS are conearned.

           On F,,bxuarp 4, 1936, In an oplnlon written
by Boo. Laoa 0. LbOae& AssIstant Attorney Qanaral, this
d~paxtaont  &Id that    v&en on6 or the thrae atmrs men-
tload pmrialum       harr bwn submIttat% and voted on far-
orebly.by  tha votsro,    the aam rculd romein legal
until and unlar~ ths sprolflo,qua~ttlon Ia again sub-
mitted to the.ootors and la repealed by thorn.

           In the cam of Homhlne v. Plslnoe,  et al,
110 sw (26) 519, the Suprema Court or Texas, among othar
thlngr, held, that wdertfhe 1935 aaandmant of SeatIon
20, Artlole 16 of the stetp Constitution, t&e araa or
6ny oeunty, $wtiee      prealnots,   cities or a town that
wa8 dry ahen the tiendment rent into arrsot,       remaIm drjr
with the right to bsoome wat by so toting ,at an alac-
tloa under prsaent    looal   option  rtetutes h&IQ In the
#em8 area that orlglnally vutbd dry, and %&em8 a o%ty
hw oeawd to eliat an a munlolpnl oorpolatl4?zi,it otill
uiat8 for the purpoea or holdiag loal option aleotiow
to Mkr the area theraor rat, slthsr as r6pwssnts all
intoslaating liquors,     or only tanrarrpeot8 nine or beer.

                     rrom    the   abov6 mentioned oaaa a8


                     was oertslalj tha 14~ at the
                     0r ~0d0a   mght8   t0td to die-
     801~0 Its   corporate    axtstanacl   end autnex it8
     territory to the wet aity ot Houston that
     w&n an area voted dry it ramelwd dry UP-
     tll it waa voted nt   at a subbaaquent eleo-
     tion held in and ror the same ldaatioal area
     vihloh had thsretorora voted dri, and the
     change, or even abolition, of the politloal
     or oorpomtc entity whioh oormpriaad auoh eraa
     dfd not alter mii, raat or m1.o 0r law.+ * *n

           Looal option laws did aat permit loaal option
onaa voted into dr00t    to be rotdl out by merely voting
on a oollatrz6&l mttar.     A reading or such etratates
olaarly~nf4gatlv~s soah~ a oonoltaeion. In this raspoot,
lt is 8ettlrd aa the law or this Stata thatnheru        a
power ,la orpre,+r: glrqn bt tha Constitution, and tbb
                              7.~
Eoxmrable Thomae L. Blan+zm, Jr.. page 9



muameby whioh, or the munner In which It la to be et-
amlead, is praecribed, euah meane or manner lr ex-
oluelt~ of all others. (See authorities olted In above
meatloned oaxe. 1

           Tou are reepeetiully advleed that it Is the
opinion 0r this departis&    that it the new Juetloe Pre-
oinot Ho. 1 dselrae  to vote dry, it rwld be neoreeary
to hold a erparate eleotlon in Jtmtlae Prsalnot 80. 1
and Juetioe Preclnat Hoc 2 as they existed prior to
thuir  ooneolldetlon, end the'form or the ballot to be
ueed in the lleotloa held la the old Juatloe Praoinct
810. 1 should be as follows:

            *For prohibiting the sale or all el-
       aohollo boveregeer, and *Agalnet prohibiting
       the sale of all alaohollo beverages.*
Tha ballot to bs used In old Juetioe Preoinot Ho, 2 should
ti   in th4 r0ii0wing   r0=g

            -or prohlhltIu6 the sale of all alooholla
      baveragoer aad aAgelnet prehlbltl~  the sale
      o? all aloohollo baveragee.*

          You are further a&lead, that the statue or Justleo
Preuiaot IKo. 1 and JuatIQe Preoluat @Jo. 2, ir c~mbInsd, re-
mA.ne the eeme In eaoh juetlaa praolnot as It axleted prior
to the ooneolldation, and will reamin in this statue until
ahanged by an eleotlon held in eaoh Of the reepeotlro rorm~r
pr4alnote.

             Trnetlng that the   roregoing      answers your'lnquiry,
'14 are,

                                             Yours very truly

                                     ATTO~                   TEXAS
                                                  QE!RtJ?AI~'OF

                                          &&4.up&
                                     BY
                                                    Ardell %'illiu~~
                                                          Aeelet4at